Citation Nr: 1829461	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  16-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the reduction in rating from 10 percent to a noncompensable rating for tinea pedis, effective as of March 1, 2013, was proper.  

2.  Entitlement to an increased rating for tinea pedis, presently rated as 10 percent disabling prior to March 1, 2013 and noncompensably disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which decreased the evaluation assigned for tinea pedis from 10 percent to a noncompensable rating, effective as of March 1, 2013.  Jurisdiction of the file is now with the RO in North Little Rock, Arkansas.  

In June 2017, the Board remanded the instant appeals to schedule a requested Board hearing.  The Veteran withdrew his request for a hearing in November 2017.  Therefore, a hearing has not been conducted and the Board will proceed to adjudicate the claims currently on appeal.  

The Board notes that claims for service connection for bilateral hearing loss, a back disability, obstructive sleep apnea, erectile dysfunction and a psychiatric disability were also remanded or additional development in June 2017.  However, the ordered development has not been completed and the appeals have not been recertified to the Board.  Therefore, they are not currently before the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The 10 percent rating for the service-connected tinea pedis was in effect for more than five years at the time of reduction.  

2.  There evidence of record does not reflect that the Veteran's tinea pedis has actually improved in severity and was made without adequate consideration of pertinent laws and regulations.  

3.  The Veteran's tinea pedis has not resulted in the skin disability affecting 20 to 40 percent of total body area or 20 to 40 percent of exposed area, or requiring systemic therapy.  


CONCLUSIONS OF LAW

1.  The reduction in rating from 10 to zero percent, effective March 1, 2013, for tinea pedis is void ab initio.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.344 (2017).  

2.  The criteria for a rating in excess of 10 percent for tinea pedis have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7813 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Accordingly, the duties to notify and assist are satisfied.  

The Veteran disputes the reduction of the disability rating for his service-connected tinea pedis from 10 percent to 0 percent, and asserts that a higher rating is warranted.  

Propriety of Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2017).  
In this case, service connection for tinea pedis was established in a September 1977 rating decision, in which the RO assigned a 10 percent rating, effective as of March 10, 1977.  The rating was provided under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.  

As noted in an April 1987 rating decision, the Veteran failed to report for a VA examination in January 1979, and thus, the Veteran's award for his service-connected tinea pedis was suspended and eventually terminated in April 1979.  In the April 1987 rating decision, the RO reduced the disability rating for the Veteran's tinea pedis to zero percent, effective as of December 3, 1986.  

In August 2007, the Veteran filed a claim for an increased disability rating of his service-connected tinea pedis.  In an October 2007 rating decision, the RO increased the rating to 10 percent, effective as of August 17, 2007.  The 10 percent rating was continued in a September 2010 rating decision, following a February 2010 VA skin examination.  

By way of a September 2012 rating decision, the Veteran was notified of the proposed reduction in his service-connected tinea pedis and associated correspondence dated in that same month.  The actual reduction was subsequently effectuated by a December 2012 rating decision with an effective date of March 1, 2013.  In support of the reduction, the RO cited the results of the June 2012 VA skin examination, which showed that the Veteran did not have a disability akin to dermatitis or eczema affecting at least five percent of exposed body area, affecting five percent of total body area, or requiring systemic therapy.  

The Board will first address the propriety of the reduction in the rating for the Veteran's service-connected tinea pedis from 10 percent to zero percent, and will then proceed to address entitlement to a rating in excess of zero percent.  

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. 
§ 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  As discussed above, the proper procedure was followed for effectuating a reduction in this matter.  

Turning to the merits of the rating reduction, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

In the present case, the Veteran's 10 percent rating for the service-connected tinea pedis had been in effect for longer than five years.  As a result, the more stringent requirements under 38 C.F.R. § 3.344(a) apply to this case.  Specifically, the evidence of record must be reviewed to determine if it is reasonably certain that there was improvement in the Veteran's skin disability that will be maintained under the ordinary conditions of life.  Id.  

In addition, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown at 421.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's service-connected tinea pedis is rated under Diagnostic Code 7813.  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Here, as the competent evidence of record indicates that the Veteran's disability does not involve his head, face or neck, or scarring, it is properly rated under Diagnostic Code 7806.  Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past 12 month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  

In regard to the definition of systemic therapy, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), reversed the judgment of the United States Court of Appeals for Veterans Claims (Court or Veterans Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue in Johnson v. Shulkin, was the question of whether the criteria for a 60 percent rating under Diagnostic Code 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  In reversing the Veterans Court's decision in Johnson v. Shulkin, the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code," and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

Evidence at the time of the October 2007 rating decision in which the RO assigned a 10 percent disability rating for the Veteran's service-connected tinea pedis included an October 2007 VA skin examination report.  On examination, the Veteran reported that he had developed a foot rash, which required the use of over-the-counter anti-fungal sprays.  He indicated that he used these anti-fungal sprays for about two consecutive days, three to four times a year when he experienced an eruption of the rash on his feet.  The examiner noted that the total body surface area affected was five percent, and the exposed body surface area affected was 0 percent.  
The Veteran was afforded another VA skin examination in May 2008.  The Veteran reported that he used an over-the-counter spray and powder for his tinea pedis, which he used daily when a flare occurred.  He further reported that his foot rash flared about every three months, requiring the use of the spray and powder two to three times a day for a span of about two days in order to attenuate the itching.  The examiner noted that the onset of this condition was in 1975, and that the course of the condition was chronic.  The examiner noted that the total body surface area affected was five percent, and the exposed body surface area affected was 0 percent.  

During a VA skin examination in February 2010, the Veteran again reported the use of over-the-counter sprays for his tinea pedis.  He indicated that he experienced a flare about every three months, in which he used the spray two to three times a day.  The examiner noted that the Veteran did not take any steroids, corticosteroids, or immunosuppressant drugs.  Further, the examiner indicated that the Veteran did not use any systemic medication for his skin condition.  On examination, the examiner noted a hyperkeratotic papule of the medial border of the right fifth toe, which the Veteran noted caused some discomfort.  The examiner further noted that there was some minimal interdigital toe webspace maceration on the right foot and none was found on the left foot.  The nail areas were within normal limits, and capillary refill was normal in all toes.  Based on the findings, the examiner continued the diagnosis of tinea pedis, and noted that at that time, the condition covered 0 percent of the exposed body surface area and two percent of the body as a whole.  

The Veteran underwent another VA skin examination in June 2012.  The Veteran reported that he was diagnosed with tinea pedis in 1975.  He indicated that, since then, he has received medication over the years, but there has not been any resolution of his tinea pedis.  The Veteran further indicated that he continued to have itching and burning sensation between his toes, which required use of topical medication to help soothe the symptoms.  He also reported that he experienced cracking of the skin on his feet with no bleeding.  The examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition.  Consistent with the findings of the previous VA skin examination in February 2010, the examiner further noted that the Veteran's skin disability affected less than five percent of total body area, and none of the exposed area.  

Upon review of the evidence of record, the Board finds that the evidence did not support a reduction at the time of the December 2012 rating decision.  See 38 C.F.R. § 3.344(a).  In this regard, the evidence did not show that it is reasonably certain that there was improvement in the Veteran's tinea pedis that will be maintained under the ordinary conditions of life.  The Board notes that October 2007 and May 2008 VA examination reports indicate that the Veteran's skin condition affected five percent of the total body surface area and zero percent of the exposed body surface area, while the February 2010 and June 2012 VA examination reports note that the condition covered less than five percent of the body as a whole and zero percent of the exposed body surface area.  However, as will be discussed, despite the decreased percentage of affected total body surface area, the record reflects that the Veteran's tinea pedis had not improved, as his symptoms remained the same.  

While the February 2010 and June 2012 VA examination reports show no evidence that the Veteran's skin condition affected at least five percent of the total body area or five percent of the exposed area, or required systemic therapy, the record reflects that the Veteran continued to report that his tinea pedis had not improved, requiring the constant use of topical medication to soothe the itching and burning sensation.  These symptoms were also reported in the October 2007 and May 2008 VA examinations.  Apart from the decrease in percentage of the total body area affected, the record reflects that the Veteran's skin condition did not improve, as the Veteran's reports of his symptoms are consistent and unvarying in the October 2007, May 2008, February 2010, and June 2012 VA examination reports.  

Thus, based on the evidence of record, the Board finds that the disability picture of the Veteran's tinea pedis at the time of the December 2012 reduction from 10 percent to noncompensable is similar to the disability picture at the time of the grant of the 10 percent disability rating in October 2007, which showed complaints of bilateral foot discomfort as a result of tinea pedis.  Furthermore, notably, despite the decrease in percentage of affected total body surface area during the February 2010 VA examination, the 10 percent disability rating was continued in a September 2010 rating decision.  Accordingly, the Board finds that VA has not met its burden of establishing that the Veteran's tinea pedis has improved.  

Moreover, the RO did not make a finding as to whether these results showed material improvement, and, if material improvement was established, that it was attained under the ordinary conditions of life. The RO's failure to demonstrate that the Veteran's tine pedis loss had undergone material improvement under the ordinary conditions of life cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action was appropriate. 

For these reasons, the Board finds that the evidence of record does not support the reduction in rating from 10 percent to noncompensable for the Veteran's service-connected tinea pedis.  As such, the reduction of the 10 percent rating to noncompensable, effective March 1, 2013, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.  

Increased Rating

In addition to his disagreement with the rating reduction for tinea pedis, the Veteran also seeks a rating in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As previously stated, the Veteran asserts that he is entitled to a higher rating for his tinea pedis, which is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  As discussed above, the Veteran's disability is properly rated under Diagnostic Code 7806, as the competent evidence of record indicates that the Veteran's disability does not involve his head, face or neck, or scarring.  

As discussed above, the June 2012 VA examiner found that the Veteran's tinea pedis affected less than five percent of his total body area and none of his exposed area.  The clinical evidence does not establish, and the Veteran has not alleged, that his tinea pedis affected 20 to 40 percent of his entire body, that it affected 20 to 40 percent of exposed areas or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required.  Although the Veteran reported using a topical medication for his tinea pedis on his feet in the June 2012 VA examination, topical medications are not considered systemic therapy as it was not administrated on a large scale.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  A rating in excess of 10 percent for the tine pedis is neither met nor more nearly approximated at any time during the rating period on appeal.  See 38 U.S.C.                     § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, a rating in excess of 10 percent for the Veteran's tinea pedis must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









(CONTINUED ON NEXT PAGE)
ORDER

The reduction in rating for tinea pedis was not proper; restoration of the 10 percent rating is granted.  

Entitlement to a rating in excess 10 percent for tinea pedis is denied.  



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


